DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 12/08/2021.
3.	Claims 1, 11 and 21 rejected on the ground of nonstatutory double patenting is withdrawn after the filing of Terminal Disclaimer.
4.	Claim 11 rejected under 35 U.S.C. 112(b) is withdrawn after the Amendment.

Terminal Disclaimer
5.	The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,771,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/17/2021 was filed after the mailing date of the Non-Final Rejection on 09/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
7.	Claims 1-21 are pending in this application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3-8, 10-11, 13-18, 20 and 21 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Keyser-Allen et al (US 2017/0181113); or rejected under 35 U.S.C. 103 as being unpatentable over Keyser-Allen et al (US 2017/0181113).

Regarding Claims 1, 11 and 21, Keyser-Allen discloses a media device (e.g., see Figs. 5B, 6; such as video device 550 acting as a control device) with a non-transitory computer-readable medium (such as memory 604) containing computer executable instructions that, when executed by a processor (such as processor 602), cause the processor to perform a corresponding method for synchronizing audio and video content (intended use), the media device comprising: 
an audio component for presenting audio content; a video component for presenting video content; and a hardware processor coupled to the audio component and the video component (e.g., see Para 90; the media device such as a computer including audio and video components and a processor) that: 
receives an indication of a media content item to be presented using the media device (see Para 90; such as browsing a video content); determines that the media device is associated with a group of media devices for presenting the media content item (see Fig. 5B; Para 90; the computer as a control device is associated with a group of playback devices), wherein the group of media devices includes the media device and at least one audio device that presents the audio content associated with the media content item (see Fig.5B; the group including the control device 550 and at least one audio device); generates an audio timestamp that controls the presentation of the audio content on the group of media devices (e.g., see Fig. 5B; Para 96; Para 99; an initiating device such as a control or video device 550 generates an audio timestamp to a playback device 552 or 554 as an audio device); generates a video timestamp that controls the presentation of the video content on the group of media devices based on the generated audio timestamp (see Para 98-99; such as generating video timestamp to present video based on the audio timestamp plus network delay for synchronization); and causes the video content associated with the media content item to be presented using the generated video timestamp (see Para 98-99; then playback the video content based on the generated video timestamp) and causing the audio content associated with the media content item to be simultaneously presented by the at least one audio device in the group of media devices (see Para 98-99; such as play audio in sync with the video) by transmitting the audio timestamp to the at least one audio device in the group of media devices (see Para 96; Para 98-99; such as transmitting audio timestamp from the video device 550 to an audio play device).

Regarding Claims 3 and 13, Keyser-Allen further discloses determining whether to present the audio content of the media content item on the audio component of the media device and the at least one audio device (e.g., see Fig. 4; Para 90; such as a user is able to decide whether to play the audio content in the computer or television and the at least one audio device as desired by the user via user interface 400). 

Regarding Claims 4 and 14, Keyser-Allen would disclose and render “inhibiting the audio content associated with the media content item from being presented on the media device in response to determining that the audio content of the media content item is to be presented on the at least one audio device” to be obvious (see Para 56; such as a user is able to inhibit the audio content in a television or computer, and play in the left and right audio channel components; thereby producing or enhancing a stereo effect of the audio content as desired by the user).

Regarding Claims 5 and 15, Keyser-Allen would disclose and render “the audio content is presented on the media device using the generated audio timestamp (see Para 98-99; the audio content will be presented based on the audio timestamp plus the network delay so as to sync with video in the television or computer) and wherein the audio timestamp is transmitted to the at least one audio device in response to determining that the audio content of the media content item is to be presented on the audio component of the media device and the at least one audio device” to be obvious (see Para 90; Para 96-99; the user is able to present the audio content in both computer or television and a separate audio device as desired by the user).

Regarding Claims 6 and 16, Keyser-Allen would disclose and render “receiving an indication of a change in playback of the media content item (e.g., see Fig. 4, -410; such as fast forward to a new location); and in response to receiving the indication of the change in playback, causing presentation of the video content associated with the media content item on the media device (such as move to a new location in video playback timeline) and the presentation of audio content associated with the media content item by the at least one audio device in the group of media devices to be modified based on the indication by generating an updated audio timestamp that is transmitted to the at least one audio device in the group of audio devices (the audio timestamp is inherent to be modified corresponding to the new position) and by generating an updated video timestamp based on the updated audio timestamp” to be obvious (see Para 90; Para 96; Para 99).

Regarding Claims 7 and 17, Keyser-Allen further discloses the change in playback of the media content item is a change in a playback position of the media content item (see Para 72; such as fast forward to new location).

Regarding Claims 8 and 18, Keyser-Allen further discloses the change in playback of the media content item is a change in a volume of the audio content associated with the media content item (see Para 72; such as playback control region 410 may also include selectable icons to modify equalization settings, and playback volume).

Regarding Claims 10 and 20, Keyser-Allen further discloses detecting a plurality of media devices having at least one of audio playback capabilities and video playback capabilities (see Para 68; Para 90; such as detecting playback devices 552, 554 in a zone having at least one of audio playback capabilities and video playback capabilities); and causing a user interface for selecting one or more of the plurality of detected media devices to be presented, wherein a subset of media devices that are selected from the plurality of media devices are placed in the group of media devices (see Fig. 4, -420; Para 71-73; such as placed in a living room + balcony group).


9.	Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Keyser-Allen et al (US 2017/0181113) as applied in claims 1 and 11 above, and further in view of Dizon et al (US 2014/0363022).

Regarding Claims 2 and 12, Keyser-Allen discloses the video timestamp can be generated based on the generated audio timestamp (see Para 98-99; such as based on the generated audio timestamp plus delay); Keyser-Allen discloses further discloses an audio device maybe integrated into another device such as a television (see Para 58) but is silent about in response to setting the audio component of the media device as a primary device and the at least one audio device in the group of media devices as a secondary device. 
In an analogous art, Dizon discloses an audio playback device associated with a television may be set as a primary device and at least one device set as a secondary device (see Para Fig. 12; Para 107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keyser-Allen to include in response to setting the audio component of the media device as a primary device and the at least one audio device in the group of media devices as a secondary device, as taught by Dizon to take advantage of standard primary and companion device configuration to provide an improved experience for the viewer of content.


10.	Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Keyser-Allen et al (US 2017/0181113) as applied in claims 1 and 11 above, and further in view of Schmidt et al (US 2017/0111421).

Regarding Claims 9 and 19, Keyser-Allen discloses the audio timestamp is generated based on a current audio timestamp, a duration of time that has elapsed since presentation of the media content item began on the media device (see Para 35) but is not explicit about a sampling rate of the audio content associated with the media content item.
In an analogous art, Schmidt discloses the timestamps are calculated based on the audio sample rate and number of samples delivered. This can result in high quality playback (see Para 78).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keyser-Allen to include a sampling rate of the audio content associated with the media content item, as taught by Schmidt so that high quality playback can be maintained.

Response to Arguments
11.	Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (pages 10-11)
For example, in paragraph [0103], Keyser-Allen describes "a presentation timestamp (PTS) 914 which indicates where in audio content or video content, for example, playback of the content is to start." (Keyser-Allen, paragraph [0103].) This is clearly not "generating an audio timestamp that controls the presentation of the audio content on the group of media devices" and "generating a video timestamp that controls the presentation of the video content on the group of media devices based on the generated audio timestamp" as recited in independent claim 1. 
Examiner’s response
Examiner respectfully disagrees. For example, Keyser-Allen, as in one embodiment, discloses that a Device A acting as an initiating device (can be a media playback device or an audio playback device; e.g., see Fig. 5A) may send a test packet or frame with a timestamp (equivalent to an audio timestamp) to Device B acting as a synching device (can be an audio device or a video device) for playback synchronization (see Para 95-96; Para 98-99). Thus, when a synching device is a video playback device, the video device would generate a video timestamp that controls the presentation of the video content on the group of media devices based on the generated audio timestamp transmitted from the Device A; and would generate an audio timestamp that controls the presentation of the audio content on the group of media devices if the synching device is an audio playback device.

Conclusion
12.	Claims 1-21 are rejected.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426